         Case 1:13-cr-10292-MLW Document 245 Filed 08/04/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

_____________________________
                         )
UNITED STATES OF AMERICA )
                         )
          v.             )                           Criminal No.: 13-10292-MLW
                         )
ROBERT BURTON,           )
                         )
          Defendant.     )
                         )


                                   JOINT STATUS REPORT

       Pursuant to the Court’s Order of July 28, 2020, Dkt. 241, the parties have conferred and

report as follows:

       1) The defendant will not waive his rights to an in-person revocation hearing and to face

his accusers in the courtroom and does not assent to a final revocation hearing by videoconference;

       2) The defendant does not agree to the scheduling of an in-person final revocation hearing

before the September 24, 2020 expiration of the District Court’s General Order 20-26;

       3) If the District Court has not extended General Order 20-26 and has resumed in-person

proceedings in criminal cases as of September 24, 2020, the defendant reserves the right to seek a

further continuance of the hearing, depending on, inter alia, the state of containment of the

COVID-19 virus in the community, the measures the District Court has instituted to prevent its

spread, and defendant and counsel’s assessment of the health risks to themselves and their families

posed by attending an in-person hearing;

       4) The government does not, at this time, believe there to be any additional impediments

to holding the revocation hearing in a courtroom, and does not object to the scheduling of an in-

person hearing after September 24, 2020, provided that the conditions of the defendant’s
         Case 1:13-cr-10292-MLW Document 245 Filed 08/04/20 Page 2 of 2



supervised release are modified to prohibit contact, directly or indirectly, with potential witnesses

against him, and raising funds from any third party for any purpose, including any business

venture. The defendant assents to this requested modification once the government has provided

the defendant with a written list of all potential witnesses. The no contact condition does not

prohibit defense counsel or his investigator from contacting potential witnesses; and

       5) The government intends to produce discovery materials to the defendant in advance of

the final revocation hearing. The parties agree that the Protective Order previously entered in this

case, Dkt. 40, shall govern those materials.

                                               Respectfully submitted,

                                               ANDREW E. LELLING
                                               UNITED STATES ATTORNEY

                                         By: /s/ Stephen E. Frank
                                            STEPHEN E. FRANK
                                            Assistant U.S. Attorney

                                               ROBERT BURTON
                                               Defendant

                                         By: /s/ E. Peter Parker
                                            E. PETER PARKER
                                            Counsel for Defendant




                                  CERTIFICATE OF SERVICE

I hereby certify that this document, filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF).

Dated: August 4, 2020                          /s/ Stephen E. Frank
                                               Stephen E. Frank



                                                  2
